IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Christopher Brown,                      :
                         Petitioner     :
                                        :
            v.                          :   No. 710 C.D. 2018
                                        :   Submitted: October 19, 2018
Pennsylvania Board of                   :
Probation and Parole,                   :
                         Respondent     :


BEFORE: HONORABLE ROBERT SIMPSON, Judge
        HONORABLE P. KEVIN BROBSON, Judge
        HONORABLE ELLEN CEISLER, Judge


OPINION NOT REPORTED


MEMORANDUM OPINION
BY JUDGE BROBSON                        FILED: January 25, 2019

            Petitioner Christopher Brown (Brown) petitions for review of a final
determination of the Pennsylvania Board of Probation and Parole (Board), dated
May 11, 2018, which affirmed a decision of the Board recorded on July 24, 2017,
thereby rejecting Brown’s request for administrative relief, in which he sought to
challenge the Board’s recalculation of his parole violation maximum date. For the
reasons set forth below, we now vacate and remand the matter for the issuance of a
new decision.
            Brown had been incarcerated at a State Correctional Institution when
the Board granted him parole by notice dated December 9, 2011. (Certified Record
(C.R.) at 12.) Brown was officially released from confinement on April 19, 2012.
(Id. at 14.) At the time of his parole, Brown had a maximum sentence date of
June 24, 2014. (Id. at 12.)
              On September 27, 2012, Brown was arrested and charged with
drug-related offenses. (Id. at 19.) That same day, the Board lodged a detainer
against Brown. (Id. at 17.) On January 30, 2013, Brown was sentenced to 24-48
months’ incarceration. (Id. at 20.) By decision dated April 30, 2013, the Board
recommitted Brown as a convicted parole violator to serve 18 months’ backtime.
(Id. at 19.) In so doing, the Board recalculated Brown’s maximum sentence date as
May 25, 2015. (Id.)
              By Board action recorded on September 5, 2014, the Board granted
Brown reparole.        (Id. at 22.)      Brown was released from confinement on
September 20, 2014. (Id. at 24.)
              It appears that Brown must have been recommitted thereafter, because,
by Board action recorded on December 18, 2015, the Board again reparoled Brown
and set his maximum parole date as March 31, 2018.                    (Id. at 30-31.)     On
April 4, 2016, Brown was released from incarceration. (Id. at 32.)
              On December 11, 2016, Brown was arrested and charged with driving
under the influence (DUI) and other driving-related offenses. (Id. at 44.) That same
day, the Board lodged a detainer against Brown. (Id. at 47.) On May 4, 2017, Brown
was convicted of DUI and was sentenced to 30 days to 6 months’ incarceration.1 (Id.
at 59-60.) The Court of Common Pleas of Delaware County gave credit for the
30-day period of December 11, 2016, to January 10, 2017, and granted Brown
immediate parole. (Id. at 59.)


       1
         Further, Brown admitted before the Board to being convicted for DUI and violating the
terms of his parole. (R.R. at 57.) He also waived a revocation hearing on the matter. (Id.)

                                              2
             By Board action recorded on July 24, 2017, the Board recommitted
Brown as a convicted parole violator to serve 6 months’ backtime. (Id. at 78.) The
Board also recalculated Brown’s maximum sentence date as April 30, 2019. (Id.)
             Brown filed a request for administrative relief with the Board,
challenging the Board’s recalculation of his maximum sentence date. (Id. at 87.)
Specifically, Brown argued that he should have been eligible for reparole in July
because he received time served for his DUI sentence, and, as such, he should have
been credited on his original sentence for the remainder of the time he spent
incarcerated. (Id.) Brown filed a supplemental request for administrative relief,
explaining further that he should be credited with 12 months at liberty in light of our
decision in Anderson v. Talaber, 171 A.3d 355 (Pa. Cmwlth. 2017). (Id. at 90.)
Brown sent another letter to the Board, arguing that his time should be recalculated
to credit him with 14 months’ backtime in light of the fact that the only thing keeping
him in custody after he was sentenced with time served for his DUI was the Board’s
detainer. (Id. at 92.) By letter mailed May 11, 2018, the Board denied Brown’s
challenge. (Id. at 95.) In so doing, the Board stated that it could not accept Brown’s
supplemental request for administrative relief and subsequent letter. As to the
merits, the Board merely stated:       “After further review of your case, it was
determined there is no indication the Board failed to properly recalculate your
maximum date and your request for relief is denied.” (Id.)
             Brown then filed the instant petition for review, arguing: (1) the Board
has failed to credit him with all the time due while incarcerated; (2) the evidence
was insufficient as a matter of law to find Brown in violation of his parole; (3) the
Board erred in failing to use discretion in determining his eligibility to receive credit
for the time spent at liberty on parole from April 4, 2016, to December 11, 2016, and


                                           3
in failing to comply with Pittman v. Pennsylvania Board of Probation and Parole,
159 A.3d 466 (Pa. 2017), which requires the Board to provide a reason for its denial
of credit of street time; (4) the Board abused its discretion in failing to award credit
for the time at liberty on parole given that his DUI conviction was neither a crime of
violence nor a crime requiring registration for sexual offenders as set forth in 61 Pa.
C.S. § 6138(a)(2.1); and (5) the Board erred in extending his maximum date where
that date was set by the Court of Common Pleas of Delaware County.
             Section 507 of the Administrative Agency Law, 2 Pa. C.S. § 507,
provides: “All adjudications of a Commonwealth agency shall be in writing, shall
contain findings and the reasons for the adjudication, and shall be served upon all
parties or their counsel personally, or by mail.” (Emphasis added.) Based upon the
record before the Court, we must conclude that the Board’s decision does not meet
the requirements of Section 507, as it does not explain the reasons for the Board’s
determination that it properly calculated Brown’s maximum sentence date. The
Court, therefore, is unable to engage in effective appellate review.
             Accordingly, we vacate the Board’s decision and remand the matter to
the Board for the issuance of a decision that sets forth the basis for its determination
that the Board properly calculated Brown’s maximum sentence date.




                                           P. KEVIN BROBSON, Judge




                                           4
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Christopher Brown,                      :
                        Petitioner      :
                                        :
           v.                           :   No. 710 C.D. 2018
                                        :
Pennsylvania Board of                   :
Probation and Parole,                   :
                        Respondent      :


                                     ORDER


           AND NOW, this 25th day of January, 2019, the order of the
Pennsylvania Board of Probation and Parole (Board) is VACATED, and the matter
is REMANDED to the Board for the issuance of a new decision.
           Jurisdiction relinquished.




                                        P. KEVIN BROBSON, Judge